DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment, addressing claims filed 12/10/2020, was given in an interview with Michael S. Tomsa (64,264) on March 8, 2021.
The application has been amended as follows: 
Claim 34, Line 11, replace “a battery boosting current to start an engine coupled to the vehicle battery”, with:
-- an engine start current to the vehicle –

Claim 55, Line 16, replace “a battery boosting current to start an engine coupled to the vehicle battery”, with:
-- an engine start current to the vehicle –

Claim 55, Line 24, replace “a user input at said portable user device that indicates” with:
-- a user input that indicates --

Claim 55, Line 29, replace “starting battery”, with:
--vehicle battery –

--vehicle battery --

Claim 56, Line 3, replace “the starting battery; (2) stop charging the starting battery”, with:
-- the vehicle battery; (2) stop charging the vehicle battery --

Claim 58, Line 2, replace “the starting battery’s nominal voltage”, with:
--a nominal voltage of the vehicle battery--

Allowable Subject Matter
Claims 34-40 and 43-62 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Krieger et al. (2003/0141845) discloses a battery charger (Par.64) comprising a sensor monitoring a battery (21) parameter via a pair of battery cables (60-61) (Par.68-69) (Fig.5); Namaky (2004/0054503) discloses a sensor (44) operatively coupled with a processor (42) to monitor a parameter of a vehicle battery via a pair of battery cables (28) (Par.41-43) (Fig.1C); and Yun et al. (2012/0140752) discloses communication between a server (340), a user device (200) and a battery vehicle charger (310) (Par.43) (Fig.1), do not explicitly teach alone or in combination:

“ a sensor operatively coupled with said processor to monitor a parameter of the vehicle battery via the pair of battery cables to yield a monitored battery parameter, wherein the monitored battery parameter reflects a measured battery current draw on the vehicle battery by the vehicle;2Attorney Docket No. 29116US03Application No. 15/355,949Amendment and Response … wherein the processor is configured to transmit, via the wireless data transceiver, said monitored battery parameter to the portable user device, the portable user device configured to render, based at least in part on the monitored battery parameter, a graphical user interface to display (1) a state of charge or a state of health for the vehicle battery and (2) a status of an accessory of the vehicle that is calculated as a function of a measured current draw on the vehicle battery by the accessory” in combination with all the other elements as recited in independent claim 34. Claims 35-40 and 43-54 depend from claim 34 and are allowed for the same reasons as indicated above.

“ a sensor operatively coupled with said processor to monitor a parameter of the vehicle battery via the pair of battery cables to yield a monitored battery parameter … a remote server communicatively coupled with the battery charger over the communication network via said wireless data transceiver, wherein the remote server is configured to: (1) receive, from said battery charger one or more parameters of the battery charger or the vehicle  battery; (2) communicate said one or more parameters of the battery charger or the vehicle  battery to a remotely situated, portable user device; (3) receive, from said remotely situated, portable user device, one or more control commands; and (4) communicate said one or more control commands to the battery charger”, in combination with all the other elements as recited in independent claim 55. Claims 56-62 depend from claim 55 and are allowed for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859   

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859 
March 16, 2021